 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10   ANDRE WELLS,                                      No. 2:17-cv-2709 AC P
11                        Plaintiff,
12          v.                                         ORDER
13   R. KENDALL, et al.,
14                        Defendants.
15

16          Plaintiff, a state prisoner proceeding pro se, has filed a motion requesting that the court

17   order mental health staff to provide him with the evidence needed to support a request for

18   appointment of counsel. ECF No. 41. He requests that the court “order (Dr. Claybourn) the head

19   of the DDP Program and his [clinician] (Dr. Schauanic) to write an extensive report as to how

20   autism would effect (sic) the plaintiff in the complaint, discovery process & at trial etc. . .” ECF

21   No. 41 at 2. The court will not order medical staff to examine plaintiff and prepare a report on his

22   behalf. To the extent plaintiff seeks copies of medical records already in existence, he should

23   contact his correctional counselor to request an Olson review.

24          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for a court order (ECF

25   No. 41) is denied.

26   DATED: August 14, 2019

27

28
